Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest a system for biometric pre-identification, comprising: a biometric pre-identification device configured to obtain a digital representation of a biometric for a person as the person approaches a hotel check-in area; and a station device, located at the hotel check-in area, configured to: receive an identity of the person, the identity determined using the digital representation of the biometric; determine a check-in associated with the identity; and begin an action, using the identity, in preparation for the check-in prior to arrival of the person at the hotel check-in area.  Specifically, the prior art of record fails to disclose determining an identity of an individual in advance of their arrival at a hotel check-in area using a biometric pre-identification device and beginning an action for check-in prior to arrival.  
Regarding claim 12, the prior art fails to disclose or fairly suggest a system for biometric pre-identification, comprising: a biometric pre-identification device configured to obtain a digital representation of a biometric for a person; and an automobile reservation station device configured to: receive an identity of the person, the identity determined using the digital representation of the biometric; determine an automobile reservation associated with the identity; and begin an action, using the identity, in preparation for the automobile reservation prior to arrival of the person at the automobile reservation station device.  Specifically, the prior art of record fails to disclose determining an identity of an individual in advance of their arrival at an automobile reservation station using a 
Regarding claim 18, the prior art fails to disclose or fairly suggest a system for biometric pre-identification, comprising: a biometric pre-identification device configured to obtain a digital representation of a biometric for a person; and an airport station device configured to: receive an identity of the person, the identity determined using the digital representation of the biometric; determine an assistance to provide the person using information associated with the identity; and summon the assistance, using the identity, in preparation for a check-in prior to arrival of the person at the airport station device.  Specifically, the prior art of record fails to disclose determining an identity of an individual in advance of their arrival at an airport station device using a biometric pre-identification device and summoning assistance for the individual prior to arrival.
Dependent claims 2-11, 13-17 and 19-20 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687